Title: To James Madison from Joseph Jones, [ca. 5 December] 1794
From: Jones, Joseph
To: Madison, James


[ca. 5 December 1794]
… We are here much at a loss to account for Hamilton’s letter giving notice of his intention to resign…. It will make an opening which, if filled by a proper person, of staunch republican principles, will prove an important acquisition…. Is there any reason to expect Mr. Jay’s mission will produce compensation for the plundered merchants and the execution of the treaty of peace? …
